                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

                         CASE NO.: 3:20-cv-01244-BJD-JBT

JOHNY R. VELASQUEZ,

        Plaintiff,

v.

KARMAS FAR, INC.,

      Defendant,
_________________________________/

                             JOINT STATUS REPORT

        Pursuant to this Honorable Court’s Order, dated February 9, 2021 [D.E.#16],

Plaintiff, JOHNY R. VELASQUEZ and Defendant KARMAS FAR, INC., by and

through their undersigned counsel, hereby file this Joint Status Report.

     1. Pursuant to the Court’s Order, dated February 9, 2021 [D.E.#16], the parties

are to submit a joint status report by February 11, 2021.

     2. After extensive settlement negotiations held from the inception of this

matter, the parties agreed to enter into a settlement agreement on December 17,

2020.

     3. Pursuant to the terms of the settlement, payment was due to Plaintiff’s

counsel on or before December 23, 2020.
   4. As of today, Plaintiff’s counsel has not received the Settlement Sum

pursuant to the Settlement Agreement.

   5. Plaintiff has provided the Defendant with the opportunity to cure and made

numerous attempts to allow Defendant to cure.

   6. Given the circumstances, there have been no further settlement discussions

and the parties will not be submitting an amended settlement agreement to the

Court for approval.

   7. With regard to compliance with Court’s Track Notice and FLSA Scheduling

Order [D.E. # 4], Plaintiff filed his Answer to Court’s Interrogatories on February 9,

2021 [D.E.# 15].

   8. Pursuant to Court’s Order, Defendant’s Verify Summary and copy of all time

sheets and payroll records that support or relate to the time periods in the Verified

Summary are due on or before March 11, 2021.

   WHEREFORE, the Parties respectfully submit this Joint Status Report.

RESPECTFULLY SUBMITTED, this 11th day of February 2021.

Zandro E. Palma, Esq.                           Heather M. Meglino, Esq.
THE LAW OFFICES OF ZANDRO E.                    SPIRE LAW, LLC
PALMA P.A.                                      2572 W. State Road 426, Suite 2088
9100 S. Dadeland Blvd, Suite 1500,              Oviedo, Florida 32765
Miami, Florida, 33156                           Telephone: (407) 494-0135
Telephone: 305-446-1500                         E-mail: heather@spirelawfirm.com
Fax: 305-446-1502                               Lauren@spirelawfirm.com
E-mail: zep@thepalmalawgroup.com
By: /s/ Zandro E. Palma                       By: /s/ Heather M. Meglino
Zandro E. Palma, Esq.                         Heather M. Meglino, Esq.
Florida Bar No.: 24031                        Florida Bar No. 091857
Attorney for Plaintiff                        Attorney for Defendant




                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 11, 2021, I electronically filed the
foregoing document with the Clerk of the Court using CM/ECF. I also certify that
the foregoing document is being served this day on all counsel of record or pro se
parties identified on the attached Service List in the manner specified, either via
transmission of Notices of Electronic Filing generated by CM/ECF or in some
authorized manner for those counsel or parties who are not authorized to receive
electronically Notices of Electronic Filing.


                                      BY: _s/Zandro E. Palma___
                                      Zandro E. Palma Esq.
                                      Florida Bar No.: 0024031
                          SERVICE LIST
                   CASE NO.: 3:20-cv-01244-BJD-JBT

Heather M. Meglino, Esq.
SPIRE LAW, LLC
2572 W. State Road 426, Suite 2088
Oviedo, Florida 32765
Telephone: (407) 494-0135
E-mail: heather@spirelawfirm.com
Attorney for the Defendant

Zandro E. Palma, Esq.
THE LAW OFFICES OF
ZANDRO E. PALMA, P.A.
9100 S. Dadeland Blvd., Ste 1500
Miami, FL 33156
Telephone: (305) 446-1500
Facsimile: (305) 446-1502
E-mail: zep@thepalmalawgroup.com
Attorney for Plaintiff
